Citation Nr: 1040740	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to the appellant's service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant veteran served on active duty from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.  In June 2007, the appellant testified at a 
Travel Board hearing.  A transcript of that hearing has been 
prepared and has been included in the claims folder for review.

At the time of his hearing, as well as in his notice of 
disagreement (NOD), he limited his appeal regarding the issue of 
service connection for headaches and hypertension as being 
secondary to diabetes mellitus, Type II.  He also raised the 
issue of secondary service connection for a right shoulder 
disorder.  The Board refers that matter to the RO for appropriate 
action.

When the claim originally came before the Board, the issues on 
appeal were as follows:

1.  Entitlement to service connection for a 
psychiatric disorder to include post-
traumatic stress disorder (PTSD) and 
alcohol abuse.

2.  Entitlement to service connection for a 
right shoulder disability.

3.  Entitlement to service connection for 
headaches as secondary to service-connected 
diabetes mellitus, Type II.

4.  Entitlement to service connection for 
hypertension as secondary to service-
connected diabetes mellitus, Type II.

5.  Entitlement to a total disability 
rating based on individual unemployability 
(TDIU)

The Board subsequently issued a Decision/Remand in November 2007.  
In that action, the Board denied entitlement to service 
connection for headaches, hypertension, a psychiatric disorder, 
and alcohol abuse.  The Board remanded the remaining issue, that 
involving a TDIU, to the RO/AMC for additional development.  In 
addition, the issues of the evaluations for glaucoma with mature 
cataracts, diabetic neuropathy of the left lower extremity, and 
diabetic neuropathy of the right lower extremity, were also 
addressed in the remand portion of that Decision/Remand.  The 
claim has since been returned to the Board for review.  The Board 
notes that the only issue now before the Board is entitlement to 
a total disability evaluation.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the Board remanded the claim in November 
2007.  In that action, the Board requested that a medical 
examiner express an opinion as to whether the appellant's 
service-connected disabilities - glaucoma with mature cataracts, 
diabetes mellitus, right upper extremity peripheral neuropathy, 
left upper extremity peripheral neuropathy, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, and impotence - prevented him from engaging in a 
substantially gainful occupation.  A VA peripheral nerves 
examination and a diabetes mellitus exam were performed in 
December 2008; examinations of the appellant's eyes and 
genitourinary system were accomplished in January 2009.  

A review of the peripheral nerves examination indicates that the 
examiner did proffer an opinion as to whether the appellant's 
service-connected nerve disabilities prevented him from obtaining 
and maintaining gainful employment.  The genitourinary system 
examination also contained an opinion with respect to the 
appellant's employability.  Nevertheless, a review of the 
opinions provided in the diabetes mellitus examination and the 
eye examination indicates that either a clear opinion was not 
provided or an opinion that disregarded previous determination by 
the VA was given.  

With respect to the diabetes mellitus examination, the record 
reveals that there is a line in the exam which states that the 
appellant's diabetes mellitus prevents the appellant from 
engaging in a substantially gainful occupation.  However, further 
in the report, the examiner concluded that the appellant's 
diabetes mellitus did not prevent him from obtaining and 
maintaining gainful employment.  As far as the eye examination, 
the examiner wrote that the appellant's glaucoma along with his 
loss of vision including cataracts was not caused by or a result 
of his service-connected diabetes mellitus.  However, service 
connection for bilateral open angle glaucoma along with mature 
cataracts and a loss of vision had been granted via an RO's 
rating action in June 2004.  In other words, the examiner who 
provided the diabetes mellitus examination contradicted himself 
and the examiner who performed the eye examination contradicted a 
previously decided opinion that was based on medical evidence.  

When the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In other words, it must provide "sufficient detail" to enable 
the Board to make a "fully informed evaluation."  Id.  In this 
instance, the Board finds that the two noted examinations lack 
consistency and provide conflicting information.  Because there 
is a lack of clarity in the medical evidence contained in the 
claims folder, and since the VA has a duty to provide the 
appellant with a medical evaluation that is based on a full and 
complete review of all of the available medical evidence, the 
Board believes that this issue must be returned to the RO/AMC so 
that the appellant may undergo additional examinations in order 
to determine whether the appellant's diabetes mellitus and the 
residuals thereof prevent the appellant from obtaining and 
maintaining gainful employment.  

The Board would add that it is also the opinion of the Board that 
the information that was requested in the Board's Decision/Remand 
was not obtained.  In other words, the RO/AMC did not comply with 
the remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with the 
remand orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the documents obtained did not specifically attain 
the information needed by the Board, the claim must be returned 
to the RO/AMC for the requested information.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant 
and ask that he furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
Any response received should be 
memorialized in the appellant's claims 
folder.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2010).

2.  The RO/AMC should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
appellant's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker who 
conducts this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to his 
employability, the appellant should be 
asked to provide the names and addresses of 
businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be made 
available to the social worker in 
conjunction with the survey as it contains 
important historical data.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a general medical examination to 
determine the nature, severity, and extent 
of all service-connected disabilities.  All 
indicated tests or studies deemed necessary 
should be done.  If possible, the 
examinations should be performed by a 
medical doctor; i.e., not a nurse 
practitioner, physicians' assistant, 
psychologist, nurse, doctor of osteopathy, 
etcetera, and should not be accomplished by 
any of the examiners who examined the 
appellant in December 2008 and January 
2009.  The claims file, this REMAND, and 
treatment records must be made available 
to, and be reviewed by, each examiner in 
connection with the appropriate 
examination.  Each examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  Each examiner 
should give detailed clinical findings of 
any symptomatology found.

Following examination, each examiner should 
opine whether the appellant's service-
connected disabilities prevent the 
appellant from being gainfully employed.  

Each examiner must provide a comprehensive 
report including complete rationale for all 
conclusions reached in a legible report.  
Each examiner should specifically discuss 
the assertions made by the appellant 
concerning his unemployability and any past 
inconsistent/contradictory medical opinions 
previously given.  If further testing or 
examination by specialists is required to 
evaluate the claimed disorder, such testing 
or examination is to be done before 
completion of the examination report.  The 
results proffered by each examiner must 
reference the complete claims folders and 
it is requested that the results of each of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  If 
the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO/AMC should 
readjudicate the issue now on appeal.  The 
RO/AMC is reminded that in evaluating 
whether a TDIU may be granted, it must make 
a specific determination as to whether the 
claim should be referred to the Director, 
VA Compensation and Pension, based on the 
granting or denying of a TDIU on an 
extraschedular basis.  If the benefit 
sought on appeal remains denied, the 
appellant and his accredited representative 
should be provided an SSOC regarding the 
issue now on appeal.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Before the claim is returned to 
the Board for further review, the RO/AMC 
should ensure that all of the documents 
contained in the claims folder have been 
translated from Spanish to English.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the appellant until he is contacted by 
the RO/AMC.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


